DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification paragraphs should be renumbered because paragraph [0001] is being used twice.  See image captures below:

    PNG
    media_image1.png
    398
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    707
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “further comprising a link axis configured to rotatably connect an upper end of the connection link to the moveable rail, …” There is insufficient antecedent basis for support link” instead. Claim 5, and its dependents, are interpreted as if the clause in question reads: “further comprising a link axis configured to rotatably connect an upper end of the support link to the moveable rail, …”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (JP 2006057955 A).
Regarding Claims 1-3 and 5, Sekine discloses a cooking apparatus comprising: a case  including an inner case having a cooking chamber (2) formed therein and an outer case (1) configured to surround the inner case, and having an open front surface (see at least figures 1 & 2); a tray (6) put on the cooking chamber; a door (4) coupled to the front surface of the case and configured to selectively open and close the open front surface; an elevating device (5) support link (see 7a, 7c) to the moveable rail (7b), wherein the link axis includes a front link axis (11a) configured to connect the front link (7a) and the moveable rail (7b), and a rear link axis (11b) configured to connect the rear link (7c) and the moveable rail (7b), and wherein the front link axis (11a) and the rear link axis (11b) horizontally penetrate the moveable rail (7b) and protrude from an external surface of the moveable rail (the last portion of paragraph 0010 states: “Rollers 11a and 11b are attached to both ends of the upper horizontal link 7b of the parallel motion mechanism 7, that is, the connecting portion between the upper horizontal link 7b and each of the vertical links 7a and 7c, and the rollers 11a and 11b roll in the guide 8. It is possible to move.”).

    PNG
    media_image3.png
    435
    1035
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 4 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799